EXHIBIT 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the quarterly report on Form 10-Q of Sleepaid Holding Co. (the "Company") for the period ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of knowledge and belief: (1) the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 15, 2016By:/s/ Tao WangTao WangChief Executive OfficerDate: May 15, 2016By:/s/ Riggs Cheung Riggs CheungChief Financial Officer and Chief Accounting Officer
